Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), by and between MRV Communications,
Inc., a Delaware corporation (the “Company”), and Stephen Garcia (the
“Executive”), is dated as of October 10, 2012.

 

RECITALS

 

WHEREAS, the Company and Executive have agreed that Executive will become
employed by the Company in the position of Chief Financial Officer; and

 

WHEREAS, the purpose of this Agreement is to ensure that the Company will
receive the dedication, loyalty, and service of, and the availability of
objective advice and counsel from, the Executive notwithstanding the
possibility, threat or occurrence of a corporate transaction or other event that
might eliminate the Executive’s employment with the Company; and

 

WHEREAS, the Board of Directors of the Company believes that it is in the best
interests of the Company and its stockholders to provide the Executive with an
incentive to provide his services to the Company and to motivate the Executive
to maximize the value of the Company for the benefit of its stockholders.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants and agreements of the
parties set forth in this Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are acknowledged, the parties agree as
follows:

 

1.             Compensation.  Effective as of October 1, 2012, the Executive’s
biweekly rate of pay will be $10,192.31, which expressed on an annualized basis
would be equivalent to $265,000, which is subject to change at the Company’s
sole discretion.  Further, the Executive will participate in an incentive plan
for 2013 with a target bonus of 60% of base salary, which target and plan in
future years are subject to change at the Company’s sole discretion.  The
Compensation Committee of the Board of Directors will review its overall long
term equity incentive compensation in the near term and the Board of Directors
shall provide an equity grant commensurate with the Executive’s position and
peer group in connection with the contemplated review.

 

2.             Termination at the Company’s Convenience.  The following payments
and benefits will be provided to the Executive by the Company (in addition to
any compensation or benefits to which the Executive may otherwise be entitled
under any other agreement, plan or arrangement with the Company) in the event of
a Separation from Service (as defined in Section 4.1 below) of the Executive.

 

2.1          Separation Payment.  In the event of the Executive’s Separation
from Service, subject to Section 5 below, the Company shall pay to the Executive
an amount equal to the aggregate amount of six months of the Executive’s base
salary as in effect immediately prior to the Separation from Service, less
lawful deductions.  Such amount will be paid to Executive in equal installments
on the Company’s regularly scheduled paydays during the six month period
immediately following the date of Executive’s Separation from Service.

 

2.2          Benefits.  In the event that Executive elects continuation coverage
under COBRA, the Company will pay the premiums for Executive’s participation in
the medical, dental and vision programs provided to the Executive prior to the
date of Separation from Service or provide equivalent benefits at the Company’s
expense, for a period equal to the lesser of (i) six months beginning on the
first day of the month following a Separation from Service of the Executive, or
(ii)  the Executive becoming eligible for comparable benefits under a group
health plan of another employer.  The Company shall also pay to the Executive
all accrued salary and accrued but unused vacation time owed to Executive up to
the date of the Separation from Service.

 

3.             Termination after a Change of Control.  In the event of a
Separation from Service of the Executive during an 18-month period beginning on
the date of a Change of Control (as defined in Section 4.4 below) of the
Company, Section 2 shall not apply and the Company shall make the following
payments to the Executive:

 

--------------------------------------------------------------------------------


 

3.1          Lump Sum Payment.  The Company shall pay to Executive a lump sum
equal to the aggregate amount of six months of the Executive’s base salary as in
effect immediately prior to the Separation from Service, within 60 days after
the Executive’s Separation from Service, subject to Section 5 below.

 

3.2          COBRA.  To the extent that Executive elects continuation coverage
under COBRA, the Company will pay the premiums for Executive’s participation in
the medical, dental and vision programs provided to the Executive prior to the
date of Separation from Service, or provide equivalent benefits, at the
Company’s expense, for a period equal to the lesser of (i) six months beginning
on the first day of the month following the six month anniversary of a
Separation of Service of the Executive, or (ii) the Executive becoming eligible
under a group health plan of another employer.

 

3.3          Accelerated Vesting.  All of the unvested stock options or other
equity awards for each grant that the Executive has previously received shall
vest.  All such vested awards shall be administered and, as applicable, paid in
accordance with the terms of the governing plan or program.

 

For purposes of clarity, the amounts set forth in Sections 2.1 and 3.1 are not
additive and the Executive shall receive a maximum amount of severance pay of
six months of base salary. The COBRA benefits set forth in Sections 2.2 and 3.2
are consecutive for a potential 12-month period of benefits.  Further,
notwithstanding anything provided in Sections 2 or 3 above, if any such bonus
and/or equity award is subject to Section 409A, the provisions of Sections 2 or
3 will not result in the immediate payment of such bonus or award if such
payment would result in the imposition of tax, interest and/or penalties upon
the Executive under Section 409A, in which case such payment shall be made at
the earliest time such payment can be made without resulting in the imposition
of tax, interest and/or penalties upon the Executive under Section 409A.

 

4.             Definitions.

 

4.1          Separation from Service.  “Separation from Service” means the
Executive’s “separation from service” (within the meaning of Section 409A (as
defined below)) from the Company occurring as a result of the Executive’s
termination of employment either: (a) by the Company without Cause (as defined
below); or (b) by the Executive with Good Reason (as defined below). Termination
of the Executive’s employment under any other circumstances shall not constitute
a Separation from Service for purposes of the Executive’s eligibility to receive
payments and benefits under Sections 2 and 3 of this Agreement.

 

4.2          Cause.  “Cause” is defined as the Executive’s (a) willful failure
to perform the material duties of the Executive’s position after receiving
written notice of such failure and being given twenty days to cure such failure;
(b) willful misconduct injurious to the Company;  (c) conviction of, or plea of
nolo contendere to, a felony or any other crime involving moral turpitude, or
(d) material breach of this Agreement, which breach is not cured within 20 days
after written notice to Executive from the Company..  No act or failure to act
on the part of the Executive shall be considered “willful” unless it is done or
omitted to be done in bad faith or without reasonable belief that the action or
omission was in the best interest of the Company.

 

4.3          Good Reason.  “Good Reason” shall mean, without the Executive’s
written consent: (a) a material diminution in the Executive’s duties or
responsibilities; (b) the Company requires the Executive, without his consent,
to be based at a location which is more than 50 miles from the Executive’s
principal work location as of the date of the request; or (c) the Executive’s
base salary is reduced by greater than 15%.  Notwithstanding the above, any
reduction in base salary, annual short-term incentive compensation, bonus or
other such payments that affects substantially all U.S. employees, shall not
constitute Good Reason.  In addition, the Executive agrees that a termination of
employment shall not be deemed to be for Good Reason unless (i) the Executive
gives the Company written notice describing the event or events which are the
basis for such termination within 45 days after the event or events occur, (ii)
such grounds for termination (if susceptible to correction) are not corrected by
the Company within 45 days of the Company’s receipt of such notice, and (iii)
the Executive terminates employment no later than 30 days after the expiration
of the cure period described in clause (ii) of this paragraph.

 

4.4          Change of Control.  A “Change of Control” shall take place on the
date of the earlier to occur of any of the following events:

 

--------------------------------------------------------------------------------


 

(a)           The acquisition by any person, other than the Company or the
Company’s parent or any of the parent’s subsidiaries, of beneficial ownership of
50% or more of the combined voting power of the Company’s then outstanding
voting securities;

 

(b)           The purchase of a majority of the shares of Common Stock of the
Company under a tender offer or exchange offer, other than an offer by the
Company or the Company’s parent or any of the parent’s subsidiaries; or

 

(c)           Completion of a merger, liquidation or dissolution of the Company,
or the sale of all or substantially all of the assets of the Company, in each
case that does not result in the Company’s parent retaining direct or indirect
control of the Company.

 

5.             Delay of Payment Pursuant to Section 409A.  The parties agree
that this Agreement is intended to comply with the requirements of Section 409A
of the Code and the regulations promulgated thereunder (“Section 409A”) or an
exemption from Section 409A.  For purposes of this Agreement, each amount to be
paid or benefit to be provided hereunder shall be construed as a separate
identified payment for purposes of Section 409A.  Notwithstanding anything to
the contrary in this Agreement,  no compensation or benefits payable in
connection with a Separation from Service shall be paid to the Executive during
the six-month period following such Separation from Service to the extent that
the Company reasonably determines that the Executive is a “specified employee”
at the time of such Separation from Service and that paying such amounts at the
time or times indicated in this Agreement would be a prohibited distribution
under Internal Revenue Code Section 409A(a)(2)(b)(i).  If the payment of any
such amounts is delayed as a result of the previous sentence, then on the first
business day following the end of such six-month period (or such earlier date
upon which such amount can be paid under Section 409A without being subject to
such additional taxes, including as a result of the Executive’s death), the
Company shall pay to the Executive a lump-sum amount equal to the cumulative
amount that would have otherwise been payable to the Executive during such
six-month period, without interest thereon.

 

6.             Executive Release and Representations

 

6.1          Release Required.  The amount payable pursuant to Sections 2 and 3
shall only be payable if the Executive delivers to the Company and does not
revoke a general release and waiver of all claims related to the Company, its
subsidiaries, and each of its past and present officers, directors, employees
and stockholders, including without limitation claims relating to the
Executive’s employment by the Company and the Separation from Service,
discrimination claims, employment-related tort claims, contract claims and
claims under this Agreement, in such form and substance satisfactory to the
Company; provided, however, that, such release will not waive any rights the
Executive may have (a)  to enforce the Executive’s rights under this Agreement,
or (b) to indemnification and directors and officers liability insurance
coverage.

 

6.2          Non-Solicitation.  The Executive agrees that, during his employment
with the Company and for the period of one year beginning from the date of the
Executive’s Separation from Service, Executive shall not, directly or indirectly
or by action in concert with others, hire current or former employees, agents,
independent contractors, or other service providers of the Company (which shall
for this purpose only include individuals employed by the Company at any point
during the 12 months preceding such hiring), disrupt, damage, impair or
interfere with the Company’s relationships with its work staff, or induce or
influence (or seek to induce or influence) any person who is engaged (as an
employee, agent, independent contractor, or otherwise) by the Company to alter
or terminate his employment or engagement, except in the good faith performance
of the Executive’s duties on behalf of the Company; provided that the Executive
may serve as a reference for such individuals and actions taken by any person or
entity with which the Executive is associated if the Executive is not, directly
or indirectly, personally involved in such solicitation and has not identified
such individual for soliciting will not be considered a violation for purposes
of this Section 6.2.  This shall not be construed to prohibit general
solicitations of employment through the placing of advertisements.

 

6.3          Non-Compete.  Eligibility for payments and benefits under Sections
2 and 3 are contingent upon the Executive’s agreement and compliance with the
Company’s requirement that the Executive not accept employment or an engagement
as a consultant with a competitor for a period of one year beginning on the date
of the Executive’s Separation from Service whereupon such position is comparable
to the position the Executive held with the Company and where the Executive
cannot reasonably satisfy the Company that the new employer is prepared to
and/or does take adequate steps to preclude and to prevent inevitable disclosure
of trade secrets, as prohibited under the Company’s policies with respect to the
use and disclosure of confidential and proprietary information, as set forth in
the most-recent confidentiality and

 

--------------------------------------------------------------------------------


 

inventions agreement that the Executive has executed with the Company and by
this reference made a part hereof.  It is a specific condition of this Agreement
that, for a period of one year following the date of the Executive’s Separation
from Service, the Executive is obligated to immediately notify the Company as to
the specifics of the new position that the Executive is planning to commence as
an employee or consultant for any company which is a competitor of the Company.

 

6.4          Non-Disparagement.  The Executive agrees that, while he is employed
by the Company and thereafter, he will not, or encourage or induce others to,
Disparage the Company or any of its past and present officers, directors,
employees, stockholders, products or services.  “Disparage” includes, without
limitation, making comments or statements to the press, the Company’s employees
or any individual or entity with whom the Company has a business relationship
(including, without limitation, any vendor, supplier, customer or distributor of
the Company) that could adversely affect in any manner: (a) the conduct of the
business of the Company (including, without limitation, any products or business
plans or prospects); or (b) the business reputation of the Company, or any of
its products or services, or the business or personal reputation of the
Company’s past or present officers, directors, employees or stockholders. 
Nothing herein shall prohibit the Executive (i) from responding truthfully to
any governmental investigation, legal process or inquiry related thereto, (ii)
from making traditional competitive statements in the course of promoting a
competitive business, so long as any statements described in this clause (ii) do
not intentionally Disparage the Company or any of its past and present officers,
directors, employees, stockholders, products or services and are not based on
Confidential Information obtained during the course of the Executive’s
employment with the Company, (iii) from making statements in the course of the
good faith performance of the Executive’s assigned duties and responsibilities
and for the benefit of the Company or in order to in good faith enforce the
Executive’s rights under this Agreement, (iv) from rebutting untrue or
misleading statements in good faith.  This Section 6.4 is made and entered into
solely for the benefit of the Company and its successors and permitted assigns,
and no other person or entity shall have any cause of action hereunder.

 

6.5          Transition and Other Assistance.  Executive agrees to provide the
Company with at least 30 days prior written notice of his resignation from the
Company.  During the 30 day period after notice of resignation of the
Executive’s employment has been given, the Executive agrees to take all actions
the Company may reasonably request to maintain the Company’s business, goodwill
and business relationships and to assist with transition matters.  In addition,
the Executive agrees that while he is employed by the Company and thereafter, he
will respond and provide information with regard to matters in which he has
knowledge as a result of his employment with the Company, and will provide
assistance to the Company and its representatives in the defense or prosecution
of any claims that may be made by or against the Company, to the extent that
such claims may relate to the period of his employment with the Company.  The
Executive agrees to promptly inform the Company if he becomes aware of any
lawsuits involving such claims that may be filed or threatened against the
Company.  The Executive also agree to promptly inform the Company (to the extent
he is legally permitted to do so) if he is asked to assist in any investigation
of the Company (or its actions), regardless of whether a lawsuit or other
proceeding has then been filed against the Company with respect to such
investigation, and will not do so unless legally required.  Upon presentment to
the Company of appropriate documentation, the Company will compensate the
Executive at a customary per diem consulting fee in effect at the time, plus
reasonable expenses, in connection with any actions requested by the Company
under this Section 6.5 following a Separation from Service.  Following a
Separation from Service, the Company agrees that it will coordinate any such
request for assistance with the Executive’s other business or professional
commitments and responsibilities to minimize the degree to which such request
interferes with such commitments and responsibilities.

 

6.6          Resignations.  Upon termination of the Executive’s employment for
any reason, the Executive shall be deemed to have resigned from (a) all boards
of directors, committees and officer or other positions of the Company and (b)
all fiduciary positions (including as trustee) the Executive holds with respect
to any pension plans or trusts established by the Company.

 

The obligations contained in this Section 6 shall survive the termination of the
Executive’s employment with the Company for any reason and shall be fully
enforceable thereafter.  The Company may bring an action or proceeding to
temporarily, preliminarily or permanently enforce this Section 6.  The Executive
agrees that (i) violating any part of this Section 6 would cause damage to the
Company that cannot be measured or repaired and that the Company’s remedies at
law for a breach or threatened breach of any of the provisions of this Section 6
would be inadequate, (ii) the Company therefore is entitled to an injunction,
restraining order or other equitable relief restraining any actual or threatened
violation of this Section 6 in addition to any remedies at law, (iii) no bond
will need to be posted for the Company to receive such an injunction, order or
other relief, and (iv) no proof will be required that monetary damages for
violations of this Section 6 would be difficult to calculate and that remedies
at law would be inadequate.  In addition, in the event of a violation by the
Executive of this Section 6, any severance payments or benefits being paid to
the Executive pursuant to

 

--------------------------------------------------------------------------------


 

this Agreement or otherwise shall immediately cease and any severance previously
paid to the Executive shall be immediately repaid to the Company.

 

7.             Miscellaneous.

 

7.1          Entire Agreement.  This Agreement supersedes any prior agreements
or understandings, oral or written, between the Executive and the Company with
respect to the subject matter hereof, and constitutes the entire agreement of
the parties with respect thereto.

 

7.2          Modification.  This Agreement shall not be varied, altered,
modified, cancelled, changed or in any way amended except by mutual agreement of
the parties in a written instrument executed by the parties or their legal
representatives.

 

7.3          Severability.  In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected and shall remain in
full force and effect.

 

7.4          Tax Withholding.  The Company may withhold all Federal, state, city
or other taxes required pursuant to any law or governmental regulation or
ruling.

 

7.5          No Offset or Mitigation.  All amounts payable by the Company
hereunder shall be paid without notice or demand.  The Executive shall not be
obligated to seek other employment in mitigation of the amounts payable or
arrangements made under this Agreement, and the obtaining of any other
employment shall not result in a reduction of the Company’s obligations to make
the payments, benefits and arrangements required to be made under this
Agreement.

 

7.6          Confidentiality.  The Executive understands that, in the course of
employment with the Company, the Executive has been, and will be, given access
to confidential information and trade secrets concerning the Company and its
businesses and shall during his employment with the Company and thereafter
retain in confidence and not directly or indirectly reveal, report, publish,
disclose, or transfer such confidential information and trade secrets to any
person or entity, or utilize any confidential information and trade secrets for
any purpose, except in the good faith performance of the Executive’s duties on
behalf of the Company.  Notwithstanding the foregoing, “confidential
information” shall not apply to information that (i) was known to the public
prior to its disclosure to the Executive; (ii) becomes generally known to the
public subsequent to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; or (iii) the Executive is
required to disclose by applicable law, regulation or legal process (provided
that the Executive provides the Company with prior notice of the contemplated
disclosure and reasonably cooperates with the Company at its expense in seeking
a protective order or other appropriate protection of such information).  The
Executive agrees to turn over all copies of confidential information and trade
secrets in his control to the Company upon request or upon termination of his
employment with the Company.

 

7.7          Successors.  This Agreement shall be binding upon and inure to the
benefit of the Executive and his estate, and the Company and any successor of
the Company or affiliate of a successor to the Company, but neither this
Agreement nor any rights arising hereunder may be assigned or pledged by the
Executive.  All references in this Agreement to the Company shall include its
subsidiaries and affiliates and any successors, affiliates of successors or
assigns of the Company.  Any successor of the Company shall be deemed
substituted for all purposes of the “Company” under the terms of this Agreement.
 As used in this Agreement, the term “successor” shall mean any person, firm,
corporation or business entity or affiliate thereof which at any time, whether
by merger, purchase or otherwise, directly or indirectly acquires all or
substantially all of the assets or the business of the Company, including any
entity that shall be the surviving corporation in a merger with the Company or
the acquiring person or affiliate of the acquiring person in an acquisition of
the Company and/or of all or substantially all of its business or assets,
regardless of whether such transaction constitutes a change of control.  In all
cases, the Company or successor shall remain jointly and severally liable for
all obligations hereunder.

 

7.8          Governing Law.  To the extent not preempted by Federal law, the
provisions of this Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware.

 

--------------------------------------------------------------------------------


 

7.9          Notice.  Any notices, requests, demands or other communications
required by or provided for in this Agreement shall be sufficient if in writing
and sent by either party by personal delivery, recognized overnight commercial
courier, or registered or certified United States mail to the Executive at the
last address shown on the records of the Company or, in the case of the Company,
at its principal office, or to such other address as either party may have
furnished to the other in writing in accordance herewith, and shall be deemed to
have been duly given when delivered or five days after deposit in the United
States mail (except that notices of change of address shall be effective only
upon receipt (or refusal of receipt)).

 

7.10        Scope of Agreement.  Nothing in this Agreement shall be deemed to
alter the “at-will” nature of the Executive’s employment or entitle the
Executive to continued employment with the Company.

 

7.11        Counterparts.  This Agreement may be executed (including by
facsimile or scanned electronic mail transmission) in counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date first above written.

 

MRV COMMUNICATIONS, INC.

EXECUTIVE

 

 

 

 

 

 

 

By:

/s/ Barry Gorsun

 

 

By:

/s/ Stephen Garcia

Name:

Barry Gorsun

 

 

Stephen Garcia

Title:

Chief Executive Officer

 

 

 

 

 

--------------------------------------------------------------------------------